Citation Nr: 0712476	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  02-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1970 to March 1973.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2001 rating 
decision by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A subsequent March 2001 
rating decision also denied service connection for PTSD.  In 
August 2006, the veteran testified at a video conference 
hearing before the undersigned; a transcript of that hearing 
is of record.  In July 2006, the Board remanded the claim for 
further development.


FINDINGS OF FACT

The veteran has no current diagnosis PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f), 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim. Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In January 2003 (prior to the March 2001 rating decision), 
November 2004, December 2005, and September 2006 (pursuant to 
the July 2006 Board remand) correspondence, the appellant was 
advised of what type of evidence was needed to substantiate 
the claim, and of his and VA's responsibilities in the 
development of the claim.  The November 2004, December 2005, 
and September 2006 letters specifically advised the veteran 
to submit any evidence in his possession that pertains to his 
claim.  The March 2001 rating decisions, the March 2002 
statement of the case (SOC), and the December 2002, April 
2003, July 2004, February 2005, and December 2006 
supplemental SOC's provided the text of applicable 
regulations, and explained what the evidence showed and why 
the claim was denied.  

In December 2006 supplemental SOC, the appellant received 
notice regarding the disability ratings and effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds the absence of pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

Regarding the duty to assist, VA has obtained all pertinent, 
identified, available records, and arranged for the veteran 
to be examined.  During his August 2006 video conference 
hearing the veteran described his inservice stressors without 
specific dates and indicated that he was being treated for 
PTSD.  In September 2006, the Board remanded the claim for 
further development.  A September 2006 letter was sent to the 
veteran requesting any medical reports he had, or if he 
wanted VA to obtain them to complete the necessary releases 
and provide the dates and places where he received treatment 
at any VA facility, so that VA could obtain such records.  
The letter also requested specific additional information 
regarding the veteran's stressful events during his military 
service.  In a March 2007 appellant's post remand brief, the 
veteran's representative noted that since the September 2006 
Board remand, no additional evidence was incorporated into 
the record and referred to arguments and contentions 
previously provided.  The Board notes that the "duty to 
assist" the veteran in the development of facts pertinent to 
the veteran's claim is not a "one-way street." See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran must also be 
prepared to meet his obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim. 
Olson v. Principi, 3 Vet. App. 480 (1992).  As neither the 
veteran nor his representative identified any further 
pertinent records that remain outstanding, VA's duty to 
assist is met.

II.  Factual Background

Service medical records, including an August 1970 separation 
examination are negative for any complaints, treatment, or 
diagnoses of a psychiatric disorder.  On discharge 
examination in March 1973, the veteran was psychiatrically 
normal and was found qualified for discharge.  Service 
personnel records reflect that the veteran served in the US 
Army from March 1970 to March 1973.  He was trained as cook 
and served in Vietnam from October 1970 to October 1971.  He 
was assigned to the 551st Transportation Company and E 
Company 20th infantry.

Post service medical records include a February 2001 VA 
examination that included a review of the veteran's claims 
file.  A past medical history indicated that the veteran has 
had no psychiatric hospitalizations and no psychiatric 
outpatient care.  It was noted that the veteran had a 
somewhat traumatic childhood with sexual abuse by an uncle, 
divorce of his parents, extreme financial difficulty which 
resulted in electricity and water being turned off 
periodically, he described feeling detached from his family, 
and had close friendships with his friends.  The level of 
trauma in his childhood was considered moderate.  The veteran 
maintained that although he was listed as a cook in the 
military, he never served as a cook in Vietnam.  He was 
assigned to patrol river boats at Cat Lai.  

His unverified in-service stressors included a time when he 
was patrolling the river and guarding barges when the 
Vietnamese arrived in boats and began to take the lumbar off 
of the barge.  An American soldier attempted to board the 
Vietnamese boat, but fell into the water and hit his head on 
the way down.  The body was recovered in the water a day 
later and the veteran saw the soldier's face when the body 
bag was unzipped.  A second stressor occurred when he was 
getting ready to patrol the river and he heard a gunshot go 
off in one of the other boats.  Another soldier had 
accidentally shot himself in the mouth while cleaning his 
gun.  The veteran rode with the dead soldier about a quarter 
of a mile to get to the field station hospital.  The last 
stressor event referred to an incident that resulted in the 
veteran receiving threatening notes from his fellow soldiers.  

The veteran described no legal history; he was married twice 
and has two children.  He had major difficulty with multiple 
drugs and drank heavily after returning from Vietnam.  He has 
been clean since 1987.  The examiner noted that overall the 
veteran's symptoms did not meet the full criteria for a 
diagnosis of PTSD.  He did continue to have night mares, 
although infrequently, regarding his Vietnam experiences and 
it was possible that he may have had more symptoms in 
previous years.  He had a stable relationship with his 
family, described a loving relationship with his children, 
and maintained job stability over the last 10 years.  The 
examiner opined that the veteran did not have sufficient 
symptomatology to meet the full criteria as required in DSM-
IV for the diagnosis of PTSD.  Since no diagnosis exists for 
a partial syndrome, the diagnosis used when some symptoms are 
present but not all is that of anxiety disorder; in this case 
generalized anxiety disorder was diagnosed.  The veteran did 
have some pre-trauma risk factors in the sense that he had a 
history of sexual abuse as a child, had a somewhat traumatic 
childhood due to the divorce of his parents and extreme 
financial hardship, and described some detachment from his 
family occurring prior to service.  

A June 2002 record from Audie L. Murphy Memorial VA Medical 
Center indicated that the veteran was suffering from 
depression.

An October 2002 statement from the veteran's wife described 
the veteran as at times being impatient, angry, jumpy, quiet, 
and depressed.  He has had a hard time talking about his 
experiences in Vietnam and has nightmares.

A statement received in November 2002 from H. J. R., a 
Readjustment Counselor, at the San Antonio Vet Center noted 
that the veteran continues with individual counseling and has 
completed Combat Walk Through Group.  H. J. R. opined that 
the veteran suffers from PTSD symptoms and that these 
symptoms do cause occupational and social impairment and 
reduced reliability and productivity.  

December 2002 to August 2004 treatment records from VA South 
Texas Health Care System included a December 2003 record that 
had an assessment of a history of PTSD and dysthymia, with 
continued depression as well symptoms of PTSD.  A January 
2004 record also indicated that the veteran had symptoms of 
PTSD and included an Axis I diagnosis of PTSD.  Subsequent 
treatment records were negative for complaints, treatment, or 
findings of PTSD.   

On April 2004 VA examination, it was noted that the veteran's 
claims file, DD Form 214, and medical records were reviewed.  
During the examination, the veteran explained that, although 
he was a cook, he never engaged in cooking and that he was 
exposed to combat related trauma as a result.  The examiner 
noted that the overall level of traumatic events described 
during this examination (and previously described) was low 
and infrequent.  The veteran worked in pool cleaning until 
2001, when he injured his back on the job and was forced into 
retirement.  He reported that his wife and children were very 
supportive although he tried not to speak much about his 
combat trauma with his children.  He first saw a psychiatrist 
in 2001 because his depression was getting worse.  He was 
never hospitalized for psychiatric reasons.  At the time of 
examination, his mood was happy; his affect, speech, thought 
content, and overall psychomotor activity were within normal 
limits; and there were neither suicidal or homicidal 
ideations, nor auditory or visual hallucinations.  He 
demonstrated a mild short term memory deficit.  He likely had 
some impairment of impulse control, which might affect his 
motivation and his mood.  His diagnoses were adjustment 
disorder with depressed mood, chronic; cognitive disorder, 
not otherwise specified; alcohol abuse versus dependence in 
sustained partial remission; and cannabinoid abuse and 
cocaine abuse in sustained full remission.  The examiner 
noted that the veteran did not meet the full criteria for 
PTSD, although he did endorse some symptoms of PTSD.  His 
Global Assessment of Functioning (GAF) was 60, which 
reflected dysfunction largely due to his Cognitive Disorder, 
not otherwise specified, which in turn was likely the 
product, at least in part of his history, of head trauma 
after he left the military; his history of alcohol and 
substance use; and his current medical problems.  In 
conclusion, the examiner noted that the veteran had symptoms 
of a mood disorder most consistent with an Adjustment 
Disorder with Depressed Mood, improved somewhat with current 
medications, but limited by his Cognitive Disorder, not 
otherwise specified; his history of alcohol and substance 
use; and his current medical problems.  

III.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  If a 
psychosis is manifested to a compensable degree in the first 
postservice year, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Developmental defects, personality disorders and 
mental deficiency are not diseases or injuries within the 
meaning of legislation pertaining to compensation benefits. 
38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Hickson v. West, 12 
Vet. App. 247 (1999).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  

Where the veteran did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 
283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

In the instant case, the weight of the competent evidence is 
against a finding that the veteran currently has PTSD.  A 
January 2004 treatment record from VA South Texas Health Care 
System included a diagnosis of PTSD.  However, prior 
treatment records did not include an actual diagnosis of 
PTSD, but indicated that the veteran had a history of PTSD 
and symptoms of PTSD, and subsequent treatment records are 
negative for complaints, treatment, or diagnoses of PTSD.  
The February 2001 VA psychiatric examination of record as 
well as the most recent April 2004 examination, indicated 
that, after a complete review of the claims file, the veteran 
had some symptoms of PTSD, but did not meet the criteria for 
PTSD.  In any claim seeking service connection, a threshold 
requirement that must be satisfied is that there must be 
competent evidence (a medical diagnosis) that the veteran 
actually has the disability for which service connection is 
sought.  38 U.S.C.A. §§ 1110, 1131; See also Hickson v. West, 
12 Vet. App. 247 (1999).  Here, the most recent medical 
records indicated that the veteran does not have a current 
diagnosis of PTSD.  

While the record contains some medical evidence of a PTSD 
diagnosis, it is outweighed by the more recent and more 
substantial medical evidence showing no PTSD diagnosis.  In 
fact, in both VA examinations the examiners specifically 
reviewed the veteran's claims file before arriving at their 
conclusions and both examinations were negative for a 
diagnosis of PTSD.  Furthermore, there are no medical records 
relating PTSD to any events or injuries in service and there 
have been no verified in-service stressors. 

Because the appellant, his spouse, and the VA Readjustment 
Counselor (H. J. R.) are laypersons, they are not competent 
to establish by their own opinions that the veteran currently 
has PTSD and that such disability is etiologically related to 
an event or injury during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  There is a preponderance of the evidence 
against the veteran's claim, and it must be denied.










ORDER

Service connection for PTSD is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


